Citation Nr: 0202207	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  95-24 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active service from January 1968 to April 
1979.  He had service in the Republic of Vietnam during the 
Vietnam era.  He was also a member of the National Guard of 
the District of Columbia.  His dates of active duty for 
training and active duty during such service have not been 
verified.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in which a 
regional office (RO) of the Department of Veterans Affairs 
(VA) denied entitlement to service connection for PTSD.  In 
February 1998, the Board remanded this matter to the RO for 
further development including verification of dates of active 
duty service, conduct of a VA neuropsychiatric examination, 
and acquisition of pertinent treatment records.  It appears 
from a review of the record that the development requested by 
the Board has been accomplished to the extent that the RO was 
able to do so.  The veteran has been notified that some 
evidence sought by the RO could not be obtained.  He was 
further advised that should he be aware of the existence and 
availability of any such evidence he should obtain and submit 
such evidence to the RO.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001).

The Board notes that at the time of personal hearing before a 
hearing officer at the RO in July 1993, the veteran, through 
his representative, requested that the RO consider a claim 
for service connection for an acquired neuropsychiatric 
disorder other than PTSD.  This matter was referred to the RO 
at the time of the Board's remand in February 1998.  The 
record does not show that the RO has taken action on this 
matter.  This claim is again referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran was engaged in combat while serving in the 
Republic of Vietnam during the Vietnam Era.

2.  The veteran does not have current disability from PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred in or 
aggravated during his active military service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has current disability from PTSD 
as a result of exposure to combat-related stressors while 
serving in Vietnam during the Vietnam Era.

For the reasons and bases discussed below, the Board finds 
that the veteran does not have current disability from PTSD.  
Consequently, this claim for service connection must be 
denied.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).

The regulation concerning service connection for PTSD, 
38 C.F.R. § 3.304(f), has been amended during this claim.  
Formerly, this regulation provided:

Service connection for [PTSD] requires 
medical evidence establishing a clear 
diagnosis of the condition, credible 
supporting evidence that the claimed 
inservice stressor actually occurred, and 
a link, established by medical evidence, 
between current symptomatology and the 
claimed inservice stressor. If the 
claimed stressor is related to combat, 
service department evidence that the 
veteran engaged in combat or that the 
veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar 
combat citation will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor. Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of [38 C.F.R.] 
§ 3.1(y)...will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
stressor. 38 C.F.R. § 3.304(f) (1993).

This section was amended in 1999, and now reads as follows:

Service connection for [PTSD] requires 
medical evidence diagnosing the condition 
in accordance with [38 C.F.R.] §  
4.125(a)...; a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed in-
service stressor occurred. If the 
evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. If the 
evidence establishes that the veteran was 
a prisoner-of-war under the provisions of 
[38 C.F.R.] § 3.1(y)...and the claimed 
stressor is related to that prisoner-of-
war experience, in the absence of clear 
and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2001).

The Board must apply the version of this regulation that is 
more favorable to the veteran.  In Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), the Court held that, when there 
has been a change in an applicable stature or regulation 
after a claim has been filed but before a final decision has 
been rendered, VA must apply the version of the statute or 
regulation which is most favorable to the claimant, unless 
Congress has expressly provided otherwise or has authorized 
VA to provide otherwise and VA has done so.  

The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. 
Prec 11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.

In this case, the issue is not whether an adequate stressor 
has been verified.  Rather, the issue is whether the veteran 
has a diagnosis of PTSD that meets the regulatory criteria.  
In this instance, the Board concludes that neither version of 
the regulation is more favorable to the veteran.  Both 
versions require medical evidence of a diagnosis - the former 
version requires a "clear" diagnosis, and the current 
version requires a diagnosis "in accordance with [38 C.F.R.] 
§  4.125(a)..."  In other words, the current regulation 
requires a diagnosis conforming to DSM-IV and supported by 
the findings on the examination report.

Concerning whether an adequate stressor has been verified, 
the Board notes that the veteran's service personnel records 
show that his military occupational specialty during his time 
in Vietnam was a combat engineer, and that he was awarded a 
combat action ribbon, and, therefore, establish that he was 
engaged in combat.  He testified in July 1993 that he was 
exposed to mortar and small arms fire and that he witnessed 
the death of fellow soldiers.  Because he has been found to 
have engaged in combat, and such events are consistent with 
the circumstances of combat, independent verification is not 
necessary.  The Board finds that the veteran was engaged in 
combat and that the stressors to which he claims he was 
exposed are consistent with such combat.

Concerning the diagnosis of PTSD, the Board notes that the 
record contains some evidence that suggests that the veteran 
has had disability from a neuropsychiatric disorder diagnosed 
as PTSD.  However, the preponderance of the evidence, when 
weighed as hereinafter explained, indicates that the veteran 
does not have a diagnosis of PTSD that is "clear" or that 
is conforming to DSM-IV and supported by the findings on the 
examination report.

The evidence which tends to show that the veteran has 
disability from PTSD consists of VA outpatient treatment 
records, letters from a private physician and summaries of 
private hospitalizations and associated hospital records, and 
records associated with the veteran's application for 
disability benefits administered by the Social Security 
Administration.

A VA outpatient treatment record dated in May 1986 shows that 
the veteran complained of "nerves."  He reported that 
during his service he had been seen by a psychiatrist but no 
treatment ensued.  A VA examiner reported a diagnoses of 
stress disorder and hypertension.  The examiner referred the 
veteran for a psychiatric examination.

In a May 1992 psychiatric report, a private examiner reported 
that the veteran attributed his symptoms of social 
withdrawal, distrust of other people, and anger to PTSD.  The 
psychiatrist reported diagnoses of PTSD and persecutory- and 
paranoid-type delusional disorder.

A private physician reported in a letter dated in July 1992 
that he had treated the veteran since February 1991 for 
several disorders including "post Vietnam War anxiety."

The veteran was admitted to a private hospital in Washington, 
DC, in July 1992.  The admitting diagnosis was PTSD.  On 
admission, the veteran was not able to give any specific 
history.  It was noted that the veteran had service months in 
Vietnam as a combat engineer.  A copy of a discharge form 
contains a diagnosis of acute stress reaction.  The hospital 
discharge summary contains diagnoses of PTSD, major affective 
disorder, and adjustment disorder.

Social Security records contain copies of the records 
discussed above and a June 1992 psychiatric review, 
apparently prepared by a psychologist.  The form indicates 
that the veteran had indications of a schizophrenic disorder, 
with delusions or hallucinations, and an anxiety disorder, 
with recurrent and intrusive recollections of a traumatic 
experience, causing marked distress.  The examiner noted the 
veteran's prior diagnoses of PTSD and a paranoid delusional 
disorder.  However, the record does not indicated that the 
examiner had access to the veteran's claims folder, as there 
is no reference to such records, nor any reference to much of 
the information contained therein.

Despite the foregoing evidence, the Board finds that the 
preponderance of the evidence does not support a conclusion 
that the veteran has current disability from PTSD.  The 
evidence against the veteran's claim is summarized below.

The veteran underwent a VA psychiatric examination in July 
1980.  He told an examiner that he had seen a psychiatrist 
during his childhood because of behavior problems and poor 
performance in school.  After a mental status examination, 
the examiner reported diagnoses of passive dependent 
personality and some traits of inadequate personality 
disorder.

After the May 1986 psychiatric referral, the veteran 
underwent a VA psychiatric examination.  The examiner listed 
impressions of rule out schizophrenic disorder and rule out 
post-traumatic stress disorder.  Subsequently dated VA 
outpatient mental hygiene records show that the veteran was 
prescribed psychotropic medications to alleviate his symptoms 
and complaints, but do not contain a neuropsychiatric 
diagnosis.

A service medical record dated in January 1991 indicates that 
the veteran was not deployable for world-wide service because 
of either dysthymic disorder or organic affective disorder.

At a VA psychiatric examination in September 1991, the 
veteran reported that he had seen a fellow soldier get shot 
in the arm while he was in Vietnam. He also reported that he 
was exposed to mortar and small arms fire but never saw the 
enemy.  He did not describe any serious injuries or 
fatalities to the personnel in his platoon or company.  After 
noting the veteran's history, including his service in 
Vietnam, and the veteran's complaints, the examiner reported 
that the diagnosis was not clear.  According to the examiner, 
although the veteran displayed a number of symptoms related 
to military service in Vietnam, the most likely diagnosis was 
schizophrenia.  The examiner specifically declined to make a 
diagnosis of PTSD.

In a letter dated in July 1993, a private physician reported 
that he had treated the veteran for one and one-half years 
for chronic schizophrenia.  The letter makes no reference to 
service related stressors.

At a VA psychiatric examination in November 1993, the veteran 
reported that the area of an air base where he worked mainly 
as a carpenter was occasionally hit by enemy mortar rounds.  
He denied direct contact with the enemy forces and first-hand 
exposure to severe casualties.  The examiner noted that the 
veteran's service medical records contained an in-service 
diagnosis of a personality disorder.  The examiner described 
the veteran's symptoms as "vague."  He complained of 
nightmares about Vietnam, but not about experiences he 
actually had in Vietnam.  Based on a review of the veteran's 
records, including his claims file, and after a mental status 
examination, the examiner reported that a diagnosis of PTSD 
was "very unlikely."  A diagnosis was deferred pending 
psychological testing.  

In January 1994 an administrative law judge ruled that the 
veteran was disabled and eligible for benefits administered 
by the Social Security administration due to chronic 
schizophrenia.

The report of a July 2000 VA psychiatric examination 
indicates that the examiner reviewed the veteran's claims 
file.  The purpose of the examination was to reconcile the 
various diagnoses of the veteran's psychiatric symptoms.  
Based on a clinical interview and psychological testing, the 
examiner reported diagnoses of psychotic disorder not 
otherwise specified, probable undifferentiated-type 
schizophrenia, and major depressive disorder.  The examiner 
reported that his clinical findings did not support a 
diagnosis of PTSD.  The examiner further commented that a 
previous diagnosis of PTSD contained in a private hospital 
report was "unreliable."

VA mental health outpatient treatment records dated between 
September 1997 and April 2001 contain many diagnoses of 
schizophrenia, but no PTSD diagnosis.  

While there is some medical evidence in the claims folder 
which suggests that a diagnosis of PTSD was considered, the 
Board finds that the more probative medical evidence 
indicates that the veteran does not have a diagnosis of PTSD.  
The evidence which supports the claim does not appear to have 
been based on review of the claims file; none of the 
diagnoses of PSTD are supported by reference to psychological 
testing; and there is no rationale provided for the medical 
opinions that the veteran suffered from PTSD as opposed to 
some other neuropsychiatric diagnosis disorder. 

The opinions that the veteran did not suffer from PTSD were 
based on review of the contents of the claims file, to 
include the results of psychological tests.  In addition, the 
reports provided what the Board finds to be persuasive 
rationale for the conclusions reached.  It appears that the 
diagnoses of PTSD which appear in other treatment records and 
reports were not based on a thorough review of the record and 
relied, at least to some extent, on the history provided by 
the veteran.  The Board is not bound to accept a diagnosis of 
PTSD under such circumstances.  See Swann v. Brown, 5 Vet. 
App. 229 (1993); see also, Elkins v. Brown, 5 Vet. App. 474 
(1993).

The Board assigns the most probative weight to the VA 
examination reports dated in September 1991, November 1993, 
and July 2000.  Those reports indicate that the veteran does 
not have PTSD, and provide the bases for this opinion.  The 
record, when considered as a whole, shows that the diagnosis 
of the veteran's psychiatric disorder is schizophrenia rather 
than PTSD.  The veteran does not have a diagnosis of PTSD 
that is either "clear" or that is conforming to DSM-IV and 
supported by the findings on the examination report.  
Accordingly, the Board concludes that service connection for 
PTSD is not warranted.

The Board has considered whether the doctrine of benefit of 
the doubt applies in this instance.  That doctrine requires 
resolution of an issue in favor of the claimant when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 1991).  
In this case, the Board finds that the evidence is not in 
relative equipoise, as the weight of the evidence compels the 
conclusion that the veteran does not have a diagnosis of 
PTSD.  Therefore, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule must be applied only when 
the evidence is in relative equipoise).

The Board has also considered whether VA has met its duties 
under the VCAA, 38 U.S.C.A. §§ 5100 et. seq. (2001), which 
became effective on November 9, 2000, during the appeal's 
pendency.  The VCAA redefines VA's duty to assist and 
enhances the duty to notify claimants about information and 
evidence necessary to substantiate a claim.  The VCAA also 
eliminates the requirement that a claim be well grounded.

The Board concludes that VA has substantially complied with 
the duty to assist and the duty to notify provisions of the 
VCAA.  The RO notified the veteran concerning the VCAA in 
June 2001.  Various notices and communications from the RO 
informed the veteran of the applicable laws and regulations 
and of the evidence needed to substantiate his claim.  The 
veteran has not notified VA of any additional medical records 
that should be obtained.  He has been provided several VA 
examinations in connection with this claim.  The Board 
therefore finds that VA has complied with all obligations to 
inform the veteran of the applicable laws and regulations and 
with all duties to assist the veteran in the development of 
the issue discussed above.  Thus, a remand for further 
technical compliance with the provisions of the VCAA is not 
necessary.


ORDER

Service connection for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

